GATES, J.
(concurring specially, with whom concurs FOL-LE Y, J. We grant that, if the city of Watertown had the necessary funds on 'hand, the city council might determine which of the authorized methods it would pursue to provide an electric light plant, viz. either by pttrchasing, erecting, or renting, without any intervention of the voters, but that is beside the point.
Subdivision 5, § 1229, Rev. Pol. .Code 1903, provided (the italics are ours) :
“No bonds shall be issued by the said city council under the provisions of this section * * * unless at an election after twenty days’ notice * * * stating the purpose for which said bonds are to be issued, * * * the legal voters of said city by a majority shall be determined in favor of issuing said' bonds.”
*24The precise question before us then is: Did the notice of election state the purpose for which the bonds' were to be issued? Manifestly no. Two purposes were stated in the alternative, viz. the purchase or the construction of a plant. It was a catch-all proposition designed to secure the assent both of those voters who favored purchasing and those who favored constructing. It was therefore no. submission of the purpose for which the bonds were to be issued. Elyria Gas & Water Co. v. City of Elyria, 57 Ohio St. 374, 49 N. E. 335; City of Leavenworth v. Wilson, 69 Kan. 74, 76 Pac. 400, 2 Ann. Cas. 367; Farmers’ L. & T. Co. v. City of Sioux Falls (C. C.) 131 Fed. 890.
AVe concur in the result, but dissent from that portion of the opinion treating of the duality of the submission.